558 F.3d 599 (2009)
SAFETY NATIONAL CASUALTY CORPORATION, Plaintiff-Appellee,
Louisiana Safety Association of Timbermen-Self Insurers Fund, Intervenor Plaintiff-Appellee,
v.
CERTAIN UNDERWRITERS AT LLOYDS LONDON; et al., Defendants,
Certain Underwriters At Lloyds London, Defendant-Appellant,
Certain Underwriters At Lloyds London, Plaintiff-Appellant,
v.
Safety National Casualty Corporation; Louisiana Safety Association of Timbermen, Defendants-Appellees.
No. 06-30262.
United States Court of Appeals, Fifth Circuit.
February 11, 2009.
William E. Scott, III, Watson, Blanche, Wilson & Posner, Baton Rouge, LA, Andrew K. Epting, Jr. (argued), Charleston, SC, Michael P. Wilson, Baton Rouge, LA, for Safety Nat. Cas. Corp.
Joseph John Bailey (argued), Provosty, Sadler, deLaunay, Fiorenza & Sobel, Alexandria, LA, for Louisiana Safety Ass'n of Timbermen-Self Insurers Fund.
Alan D. Ezkovich (argued), New Orleans, LA, James M. Garner, Joshua Simon Force, Sher Garner Cahill, Richter
Kelin & Hilbert, New Orleans, LA, Jacob Albert Airey, Airey & Blanchard, Slidell, LA, for Certain Underwriters at Lloyds London.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.